Citation Nr: 1546786	
Decision Date: 11/04/15    Archive Date: 11/10/15	

DOCKET NO.  08-06 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder from October 31, 2007 to February 24, 2015?

2.  What evaluation is warranted for posttraumatic stress disorder from February 25, 2015?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2009 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In addition to the evaluations currently in effect for posttraumatic stress disorder during various periods, the Veteran has been awarded a 100 percent evaluation from March 23 to May 31, 2009 and again from October 6 to October 31, 2009 based on hospitalization for a period in excess of 21 days for treatment of posttraumatic stress disorder under the provisions of 38 C.F.R. § 4.29 (2015).  

In June 2013, the Board denied entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder from February 20, 2006 to October 30, 2007.  At that same time, the Board remanded for additional development the issue of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder from October 31, 2007.  

In an August 2014 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand and vacated the Board's June 2013 decision denying entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder during the period from September 20, 2006 to October 30, 2007 for action consistent with the Joint Motion.  The parties to the Joint Motion found that the Board, in its June 2013 decision, failed to specifically address a November 2006 Employee Development Report, as well as an October 2, 2007 statement by the Veteran to the effect that, as a result of his service-connected posttraumatic stress disorder, he experienced constant nightmares and "had to take time off from work."

In a decision of November 2014, the Board once again denied entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder during the period from September 20, 2006 to October 30, 2007.  At that same time, the Board remanded for additional development the issue of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder effective from October 31, 2007.  In April 2015 VA granted a 70 percent evaluation for posttraumatic stress disorder effective from February 25, 2015, the date of a VA psychiatric examination.  The case is now, once more, before the Board for appellate review.  

As previously noted, based on September 2014 correspondence from the Veteran's representative, in addition to the issues currently before the Board, the claimant seeks entitlement to service connection for non-Hodgkin's lymphoma (claimed as a residual of exposure to Agent Orange), as well as for a low back disability, glucose intolerance, substance abuse, physiological manifestations consisting of numbing, heaviness in the chest, and a sustained increase in blood pressure, all claimed as secondary to posttraumatic stress disorder.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate consideration.  


FINDINGS OF FACT

1.  During the period from October 31, 2007 to February 24, 2015, the Veteran's posttraumatic stress disorder was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  Since February 25, 2015, the Veteran's posttraumatic stress disorder has not been manifested by total occupational and social impairment.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for posttraumatic stress disorder during the period from October 31, 2007 to February 24, 2015 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2015).  

2.  The criteria for an initial evaluation in excess of 70 percent for posttraumatic stress disorder since February 25, 2015 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the issues addressed in this decision.  Nor is there evidence of any error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned in March 2013, as well as VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran claims entitlement to an increased evaluation for posttraumatic stress disorder.  In pertinent part, it is contended that manifestations of that disability are more severe than currently evaluated, and productive of a greater degree of impairment then is reflected by the respective 50 and 70 percent evaluations currently assigned.  

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Director, Compensation Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  

In a September 2007 rating decision, VA granted entitlement to service connection and a 30 percent evaluation for posttraumatic stress disorder, effective from September 20, 2006.  The Veteran voiced his disagreement with that assignment of benefits.  In an October 2009 rating decision, the Veteran was awarded a 50 percent evaluation for posttraumatic stress disorder, effective from October 31, 2007, the date of a period of hospitalization for posttraumatic stress disorder.  Finally, in an April 2015 rating decision posttraumatic stress disorder was evaluated as 70 percent disabling since February 25, 2015, the date of a VA psychiatric examination.  

At the time of a period of VA hospitalization extending from October 31 to November 2, 2007, it was noted that the Veteran had been admitted due to an exacerbation of his posttraumatic stress disorder symptomatology.  At the time of admission, the Veteran complained of nightly nightmares, intrusive thoughts multiple times weekly, anxiety, avoidance of public places, emotional restriction and numbing, and decreased memory and concentration, as well as hypervigilance and an increased startle response.  On mental status examination, the Veteran's mood and appetite were described as "OK."  The Veteran's sleep was poor, but he denied any problems with hallucinations or delusions.  The Veteran was alert and well oriented, with an adequate memory, but poor insight and/or judgment.  At discharge it was noted that, while initially anxious and guarded, the Veteran was "doing better" as his admission progressed.  The Veteran was noted to deny suicidal and homicidal ideation, and he did not show psychotic behavior. 

During the course of VA outpatient treatment in November 2008, it was noted that the Veteran presented as somewhat anxious, with continued vigilance, intrusive thoughts of Vietnam, social withdrawal, and occasional sleep difficulties.  However, he denied any problems with depression or suicidal ideation.  

When admitted for Phase I of a VA posttraumatic stress disorder program in March 2009, the Veteran was described as clean and casually dressed.  On mental status examination, the Veteran was cooperative and maintained good eye contact.  His speech was goal-directed, with a normal rate, tone, and prosody.  While his mood was depressed and his affect anxious, there was no evidence of any suicidal or homicidal ideation.  There was no evidence of a formal thought disorder.  The Veteran denied both hallucinations and delusions, and was alert and well-oriented in all spheres.  At the time of evaluation, his memory appeared intact and his sensorium was clear.  Insight and judgment was described as fair, and there was no evidence of any delirium.  In a Discharge Summary of May 2009 reflecting a period of hospitalization during the months of March and April 2009, it was noted that, at the time of discharge, the Veteran appeared more aware of his behavioral tendencies and how these impacted his relationships.  He was alert and fully oriented, with no evidence of psychotic symptoms, or of suicidal or homicidal ideation.  

In a VA Discharge Summary dated in October 2009, it was noted that the Veteran lived with his wife, and was employed as a lineman with a local electric company.  On specific psychiatric symptom inventory, the Veteran reported frequent anxiety, middle internal insomnia, problems with concentration (though not memory), restlessness, decreased libido, and social withdrawal.  Additionally noted were problems with spontaneous panic attacks which occurred approximately weekly, and which were not associated with agoraphobia.  When questioned, the Veteran complained of recurrent thoughts/dreams of his traumatic combat experiences, as well as flashbacks, and both emotional and physiologic reactivity to cues which reminded him of those events.  Also noted was amnesia for parts of the relevant events, as well as avoidant behavior, emotional numbing and distancing, hypervigilance, and an exaggerated startle response.  However, the Veteran denied any sense of a foreshortened future.  He additionally denied significant sad mood, irritability, anhedonia, fatigability, any recent major change in weight/appetite, delusions, and hallucinations.  Finally, he denied suicidal or homicidal ideation.  

On mental status examination, the Veteran was alert and well-oriented, with no evidence of any significant cognitive/memory impairment.  His mood was somewhat anxious, and his affect mildly constricted, though appropriate to thought content, with no evidence of any formal thought disorder.  

In a subsequent VA Discharge Summary dated in May 2011, the Veteran reported ongoing posttraumatic stress disorder symptomatology, but specifically denied any recent major change in weight/appetite, as well as delusions, hallucinations, and suicidal or homicidal ideation.  On mental status examination, the Veteran was described as alert and cooperative, with good eye contact, and no evidence of any tremors or abnormal movements.  His speech was normal in rate, volume, and tone prosody, though his mood was moderately anxious.  The Veteran's affect was of a full range, and congruent with his mood.  Cognition was described as intact, with memory described as grossly intact.  The Veteran denied both suicidal and homicidal ideation and intent, and there was no evidence of any auditory or visual hallucinations.  The Veteran's thought processes were linear, and his thought content showed no evidence of any delusions.  At the time of evaluation, both insight and judgment were described as good.  

While in a Disability Benefits Questionnaire dated in April 2013, the Veteran's posttraumatic stress disorder was described as productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, symptomatology attributable to the Veteran's posttraumatic stress disorder at that time ran the gamut from symptoms representative of a 30 percent schedular evaluation through 50 and 70 percent evaluations, and, in one instance, a 100 percent evaluation.  

On subsequent VA psychiatric examination in September 2013, only five months later, which examination involved a full review of the Veteran's VA medical records, it was noted that symptomatology attributable to the appellant's posttraumatic stress disorder was best characterized as producing occupational and social impairment, with reduced reliability and productivity.  Significantly, at the time of that examination, the Veteran indicated that he was still married, and that his children were all grown, and both college educated and working in good jobs.  According to the Veteran he continued to work for an electric utility as a lineman.  Symptomatology attributable to the Veteran's posttraumatic stress disorder was described as consisting of a depressed mood, anxiety, and suspiciousness, as well as chronic sleep impairment, and mild memory loss.  The Veteran's language and thought processes were linear and logical, without evidence of psychosis.  

During the course of VA outpatient treatment in early January 2014, the Veteran denied any problems with depression.  His affect was bright and appropriate, and he denied both suicidal and violent ideation.  No psychotic symptomatology was in evidence, and according to the Veteran, his panic/anxiety symptoms had improved.  The Veteran's speech was normal, and his self-care was described as "good."  

During VA outpatient treatment in September 2014, the Veteran was once again described as stable.  He denied depression, and his affect was bright and appropriate.  Once again, the Veteran denied both suicidal and violent ideation.  No psychotic symptomatology was in evidence, and the Veteran's panic/anxiety symptoms remained improved.  The Veteran's speech was normal, and his self-care was described as "good."  The Veteran was pleasant and talkative.  Cognitive examination showed that he was grossly intact.  

At a VA psychiatric examination on February 25, 2015, the Veteran was described as suffering from posttraumatic stress disorder with associated depressed mood, panic attacks, anxiety, and insomnia, as well as a history of alcohol use disorder which was in sustained remission.  According to the examiner, the Veteran's posttraumatic stress disorder was best described as characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

When questioned, the Veteran indicated that he remained married to his wife of 42 years, and that they had three adult children and two grandchildren.  According to the Veteran, he maintained contact with his friends, though he continued to experience difficulty with social situations.  The Veteran continued to work full time as a lineman for a local electric utility, though he reported significant work stress due to an influx of new managers who he perceived as having limited experience/understanding of field work.  Accordingly, the Veteran was both contemplating and preparing for retirement.  

As regards the Veteran's posttraumatic stress disorder criteria, there was evidence of irritable behavior and angry outbursts, as well as hypervigilance, an exaggerated startle response, problems with concentration, and sleep disturbance.  However, the Veteran arrived on time for his appointment, and was both alert and well-oriented to person, place, and time.  His thinking was logical and goal-oriented, and his speech fluent and of a normal rate and volume, though some word finding difficulty was in evidence.  Auditory comprehension was within normal limits.  According to the examiner, the Veteran presented as casually dressed and neatly groomed, and was both polite and cooperative.  However, his mood was anxious and depressed.  The Veteran's affect was described as constricted in range, though he exhibited no signs of hallucinations or delusions.  Significantly, at the time of examination, the Veteran denied both homicidal and suicidal ideation.  

In the opinion of the examiner, it was at least as likely as not the case that symptomatology due solely to the Veteran's posttraumatic stress disorder was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner explained that the Veteran's symptoms, including depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively, as well as chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish or maintain effective relationships, and impaired impulse control/unprovoked irritably, most closely matched those in the rating category noted above.  Significantly, the Veteran continued to maintain full-time employment.  Accordingly, in the opinion of the examiner, the appellant did not currently meet the next-higher rating category characterized by "total occupational and social impairment."  

Pursuant to applicable law and regulation, the 50 percent evaluation in effect from October 31, 2007 to February 25, 2015 contemplates the presence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In contrast, a 70 percent evaluation requires demonstrated evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spacial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and/or an inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation would require demonstrated evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for the names of one's close relatives, one's own occupation, or one's own name.  38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411.  

In the case at hand, the preponderance of the evidence demonstrates that, during the period from October 31, 2007 to February 25, 2015, no more than a 50 percent evaluation was warranted for the Veteran's posttraumatic stress disorder.  At no time during that period did the Veteran exhibit persistent symptomatology such as suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, or near-continuous panic or depression.  While an April 2013 VA Disability Benefits Questionnaire described the appellant as showing occupational and social impairment with deficiencies in most areas, the actual symptomatology noted during the course of that questionnaire was inconsistent with that conclusion.  Moreover, on VA examination in September 2013, only five months later, which examination involved a full review of the Veteran's medical records, it was the opinion of the examiner that the claimant's posttraumatic stress disorder was best described as producing occupational and social impairment, with reduced reliability and productivity, consistent with a 50 percent evaluation.  

Not until a VA examination on February 25, 2015 was there posttraumatic stress disorder symptomatology warranting a 70 percent evaluation.  Significantly, at the time of that examination, the Veteran's posttraumatic stress disorder was described as producing occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, characteristics consistent with a 70 percent evaluation.  According to the examiner, the Veteran remained married to his wife of 42 years, and continued to work full time for a local electric utility as a lineman.  Moreover, he was both alert and well oriented, with thinking which was logical and goal-oriented, and speech which was fluent and of a normal rate and volume.  While his mood was anxious and depressed, and his affect somewhat constricted in range, he exhibited no signs of either hallucinations or delusions.  The Veteran denied both homicidal and suicidal ideation, and at no time during the course of the current appeal has the Veteran exhibited total occupational and social impairment warranting the assignment of a 100 percent schedular evaluation for his posttraumatic stress disorder.  Rather, the Veteran continued to maintain full-time employment, with the result that he did not currently meet the requirements of the "next higher" rating category for posttraumatic stress disorder.  

Based on the aforementioned, no more than a 50 percent evaluation is warranted for the Veteran's posttraumatic stress disorder during the period from October 31, 2007 to February 25, 2015.  Moreover, a rating greater than 70 percent evaluation is not warranted effective from February 25, 2015.  Under the circumstances, the Veteran's claims must be denied.  

In reaching the above determination, the Board is of the opinion that the disability picture presented by the Veteran's service-connected posttraumatic stress disorder is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Moreover, while under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced, in the case at hand, even after applying the benefit of the doubt doctrine under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities which have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder during the period from October 31, 2007 to February 24, 2015 is denied.  

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder from February 25, 2015 is denied.  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


